


Exhibit 10.4
2016 Annual Base Salaries


Executive Officer
Prior Base Salary
2016 Base Salary
Douglas C. Bryant
President and Chief Executive Officer
$542,540
$558,846
Michael D. Abney, Jr.
Senior Vice President, Distribution
$325,000
$334,780
Robert J. Bujarski
Senior Vice President, Business Development and General Counsel
$345,050
$362,759
Werner Kroll
Senior Vice President, Research and Development
$339,900
$350,127
Edward K. Russell
Senior Vice President, Global Commercial Operations
$360,000
$362,708
Randall J. Steward
Chief Financial Officer
$345,050
$365,058
John D. Tamerius
Senior Vice President, Strategic and External Affairs
$314,150
$323,605









